Case 2:21-cv-00678-JS-AYS Document 59-3 Filed 05/27/21 Page 1 of 12 PageID #: 439




                            EXHIBIT 1
Case 2:21-cv-00678-JS-AYS Document 59-3 Filed 05/27/21 Page 2 of 12 PageID #: 440




                                                                            Florida
                                                                9897 Lake Worth Rd
                                                                            Suite 302
                                                               Lake Worth, FL 33467



                                                                           Virginia
                                                                   5516 Falmouth St
                                                                            Suite 108
                                                           Richmond, Virginia 23230



                                                                        New York
                                                                    200 Park Avenue
                                                                           Suite 1700
                                                         New York, New York 10166



                                                            Guangzhou, China
                                                              Affiliated Office
                                                       14/F, Industrial Bank Building,
                                                   No. 101, Tianhe Road, Guangzhou


                                                            Toll Free: (833) 346-3587
                                                              Phone: (561) 232-6002
                                                                 Fax: (888) 421-4173



                                                           www.4-Justice.com
Case 2:21-cv-00678-JS-AYS Document 59-3 Filed 05/27/21 Page 3 of 12 PageID #: 441

 George⸳Gesten⸳McDonald PLLC




 The Firm
 The mission of George Gesten McDonald PLLC (“GGM” or “the Firm”) is to provide
 the highest quality legal service to our clients, taking a heartfelt and genuine
 interest in their circumstances, while offering creative fee agreements in order to
 provide access to justice for everyone.
 We are dedicated to these values: We will work aggressively, relentlessly and with
 integrity to represent those who need us. In addition to the variety of legal services
 we provide (securities and consumer class actions, EB-5 fraud litigation, business
 litigation, personal injury, consumer rights, landlord/tenant litigation, mortgage
 litigation, and the like), our passion is helping victims of fraud.
 We aim to serve those taken advantage of, wronged or exploited who turn to us
 for help with a level of service, excellence, encouragement, respect and strength,
 backed by collectively over seven decades of legal experience, success and results.
 We embrace and encourage diversity among our lawyers and staff and respect the
 differences among us and our communities. We will always conduct ourselves and
 our firm through an uncompromising dedication to the highest ethical standards,
 while maintaining a profitable business enterprise with an impeccable reputation.
 Our firm will give back to our community in many ways and we will pursue our
 belief that individuals with a sense of family and community, and with interests
 outside of the practice of law, are better for it.



 Attorneys


 David J. George, Managing Member
 David J. George earned his Bachelor of Arts degree in Political Science from the
 University of Rhode Island, summa cum laude. David then graduated at the top of
 his class at the University of Richmond School of Law. At the University of

 2
Case 2:21-cv-00678-JS-AYS Document 59-3 Filed 05/27/21 Page 4 of 12 PageID #: 442

 George⸳Gesten⸳McDonald PLLC

 Richmond, David was a member of the Law Review, was the President of the
 McNeill Law Society, and earned numerous academic awards, including
 outstanding academic performance in each of his three years there and
 outstanding graduate.
 Before founding and becoming the Managing Member of the Firm, David, who is
 AV rated by Martindale-Hubbell (the highest rating available), was a partner in one
 of the largest class action firms in the world. David, a zealous advocate of
 shareholder, consumer and EB-5 investor rights, has been lead and/or co-lead
 counsel with respect to various securities class action matters throughout the
 United States, including: In re Cryo Cell Int’l, Inc. Sec. Litig. (M.D. Fla.) ($7 million
 settlement); In re TECO Energy, Inc. Sec. Litig. (M.D. Fla.) ($17.35 million
 settlement); Baxter Int’l (N.D. Ill.) ($42.5 million settlement); In re Newpark Res.,
 Inc. Sec. Litig. (E.D. La.) ($9.24 million settlement); In re Mannatech, Inc. Sec. Litig.
 (N.D. Tex.) ($11.5 million settlement); In re Gilead Sec. Litig. (N.D. Cal.) ($8.25
 million settlement); and In re R.H. Donnelly (D. Del.) ($25 million settlement). David
 has also acted as lead counsel in numerous consumer class actions nationwide,
 including Lewis v. Labor Ready, Inc. ($11 million settlement); In re Webloyalty, Inc.
 Mktg. & Sales Practices Litig. (D. Mass.) ($10 million settlement); and In re Navisite
 Migration Litig. (D. Md.) ($1.7 million settlement). David was also a member of the
 litigation team that secured a $925 million settlement in In re UnitedHealth Grp.
 Inc. PSLRA Litig. D. Minn.) ($925.5 million settlement). The UnitedHealth Group
 settlement was the largest stock options backdating case in history.
 He is the Chair of the Firm’s EB-5 Practice Group and a member of the Firm’s Class
 Action and Commercial Litigation Practice Groups David recently served as lead
 counsel in two of the Firm’s EB-5 cases involving the Palm House Hotel at 160 Royal
 Palm Way in Palm Beach, Florida. The litigation is entitled Lan Li, et al. v. Joseph
 Walsh, et al., 16-cv-81871-KAM (S.D. Fla). and Lan Li, et al. v. PNC Bank, N.A. and
 Ruben Ramirez, 9:19-cv-80332-KAM (S.D. Fla) and GGM served as Lead Counsel for
 the Palm House EB-5 Investors. The EB-5 program allows foreign nationals who
 invest at least $500,000 in a U.S. business and create 10 jobs for qualified U.S.
 workers to obtain green cards. Through the EB-5 program, Defendants collected
 $44 million from at least 88 foreign investors who sought to obtain green cards,
 promising to use the funds for the acquisition, development, and operation of the
 Palm Beach Hotel in Palm Beach, Florida. The Palm House EB-5 Investors allege

 3
Case 2:21-cv-00678-JS-AYS Document 59-3 Filed 05/27/21 Page 5 of 12 PageID #: 443

 George⸳Gesten⸳McDonald PLLC

 that that foreign investors lost approximately $50 million in the Palm House Hotel
 EB-5 hotel scam, after Defendants and their related entities used the funds meant
 for the Palm House Hotel Project to pay for lavish personal expenses. David
 consults with EB-5 investors from all over the world, including China, South
 America, India, and Vietnam and lectures on EB-5 related topics during his travels.
 David’s EB-5 practice includes projects in various cities across the U.S.
 David also spent more than a decade as a commercial litigator with two of the
 largest corporate law firms in the United States. During that time, David
 aggressively prosecuted and defended a wide array of complex commercial
 litigation matters, including securities class action matters, non-compete litigation,
 fraud claims, and real estate-based litigation matters. He is a member of the
 National Association of Shareholder and Consumer Attorneys.
 David has been named as one of Florida’s Most Effective Corporate/Securities
 Lawyers and was the only plaintiffs’ securities class action counsel recognized. He
 has a nationwide practice and successfully prosecutes commercial litigation and
 fraud cases throughout the U.S.


 Lori G. Feldman
 Lori G. Feldman is a Member of George Gesten McDonald. She is the Chair of the
 Firm’s Class Action Practice Group, Managing Partner of the Firm’s New York office,
 and a member of the Firm’s EB-5 and Commercial Litigation Practice Groups. She
 earned her Bachelor of Arts degree in Criminal Justice from the State University of
 New York at Albany, magna cum laude, where she was awarded the Signum Laudis
 graduate school honors scholarship. Lori earned her Juris Doctor degree upon
 graduating from Albany Law School of Union University, where she served as a
 member of the Albany Law Review and was a winner of the school’s first year law
 review student writing competition.
 Prior to joining the Firm, Lori was a Partner in one of the largest class action firms
 in the country, a Partner in a prestigious securities and consumer class action firm,
 and Of Counsel to one of the most tenacious criminal and civil litigation boutiques
 in the United States. From 2011 to 2018, Lori was named a New York Metro Super


 4
Case 2:21-cv-00678-JS-AYS Document 59-3 Filed 05/27/21 Page 6 of 12 PageID #: 444

 George⸳Gesten⸳McDonald PLLC

 Lawyer. As a young lawyer, she was named a Rising Star in New York and
 Washington State.
 Lori is a daughter of retired public employees and is a tireless advocate of public
 and private investors, shareholders and consumers. Lori’s grandparents
 immigrated through Ellis Island in New York City, where she was born and raised.
 She takes great pride in representing EB-5 and other investors, consumers, and
 plaintiffs in cases involving corporate fraud and deceptive practices. Lori has
 obtained class and individual recoveries in excess of $250 million.
 She has successfully litigated class actions against some of the largest and most
 well-funded corporate defendants in the nation, including but not limited to:
       - Swisher International, Inc. (consumer fraud class action)
       - Century Link, Inc. (consumer fraud class action)
       - Bernard L. Madoff LLC (securities fraud)
       - Equifax (consumer fraud class action)
       - Porsche Cars North America (consumer fraud class action)
       - Washington Mutual (securities fraud class action)
       - General Electric Co. (pension fraud class action)
       - State Street (securities fraud class action)
       - Macy’s (pension fraud class action)
       - Gilead Sciences (securities fraud class action)
       - Amazon.com (consumer fraud class action)
       - Citibank (consumer fraud)
       - Oppenheimer Funds (securities fraud class action)
       - ConAgra Foods (securities fraud class action)
       - Boston Scientific, Inc. (pension fraud class action)
       - Rhythms Net Connections (securities fraud class action)

 5
Case 2:21-cv-00678-JS-AYS Document 59-3 Filed 05/27/21 Page 7 of 12 PageID #: 445

 George⸳Gesten⸳McDonald PLLC

       - Textron, Inc. (securities fraud class action)
       -   AIG (securities fraud class action)
 Lori recently successfully represented parties in litigation involving the co-founders
 of Big3 Basketball, LLC in the Southern District of New York. She regularly advises
 clients in civil litigation matters involving corporate, business and consumer
 protection issues.
 She is a member of the National Association of Shareholder and Consumer
 Attorneys, the New York and Washington State Bar Associations, and is bi-coastally
 licensed in New York and Washington State.


 Ryan D. Gesten
 Ryan D. Gesten, a founding member of George Gesten McDonald, is a skilled and
 experienced lawyer with nearly 20 years’ experience in a wide array of matters. He
 prides himself on learning about his clients’ businesses in tremendous detail and is
 known as a zealous and aggressive advocate. He is the Chair of the Firm’s
 Transactional Practice Group, Co-Chair of GGM’s Commercial Litigation Group and
 is a member of the Firm’s EB-5 and Class Action Practice Groups.
 Ryan represents clients in complex commercial litigation matters, employment
 cases, trade secrets, trade dress, and non-compete cases as well as real estate-
 based litigation, insurance disputes, trust and estate litigation, and consumer and
 creditors’ rights cases. He also handles business formation and business
 combination matters on behalf of his diverse client base.
 He litigates in federal and state courts throughout the State of Florida and his
 representative civil litigation results include the successful: defense of a mortgage
 lender in an FDCPA action in the S.D. Fla (Ft. Lauderdale); negotiation of the release
 of a client’s arrested vessel in the M.D. Fla (Tampa); and remand of a breach of
 contract action to state court in the M.D. Fla (Jacksonville).
 Ryan is a Lecturer for the National Business Institute on FDCPA and collections
 issues for his series entitled Boost Your Bottom Line: Your Guide to Effective Debt
 Collection in Florida.


 6
Case 2:21-cv-00678-JS-AYS Document 59-3 Filed 05/27/21 Page 8 of 12 PageID #: 446

 George⸳Gesten⸳McDonald PLLC

 Ryan attended college and law school at The University of Miami. He earned his
 Bachelor of Arts in Marketing in 1997 and received his Juris Doctor degree from the
 School of Law in 2000.


 Christopher McDonald
 Christopher McDonald, a twenty-eight year trial lawyer and founding member of
 George Gesten McDonald, combines skills in business and accounting with
 insightful legal acumen to achieve outstanding results for his clients. He works
 closely with clients in structuring their business operations, acquisitions and
 handling the day-to-day matters that business owners customarily face.
 Chris maintains an active litigation practice representing clients in civil matters
 including business and contract disputes, real estate litigation, and a full range of
 domestic relations issues including divorce, support, custody and visitation.
 Further, he represents clients in non-litigation matters such as incorporating or
 organizing new businesses, business acquisitions, commercial real estate
 transactions and estate planning including the preparation of wills, trusts and other
 related documents. Chris is the Managing Partner of GGM’s Virginia Office, the Co-
 Chair of the Commercial Litigation Practice Group, and a member of GGM’s EB-5,
 Class Action, and Transactional Practice Groups.


 Matthew R. Chiapperini
 Matthew R. Chiapperini is a member of George Gesten McDonald and is the Chair
 of the Personal Injury Practice Group. He handles a wide variety of personal injury
 matters, ranging from automobile accidents and slip and falls to medical
 malpractice and wrongful death cases, obtaining millions of dollars in
 compensation for his clients in several counties across the State of Florida.
 Matt’s representative recoveries for plaintiffs in Florida include:
       - Broward County –Plaintiff was an extremely handicapped adult who
         required constant nursing care. His care nurse (hired through a nurse
         registry) took Plaintiff to her home and then proceeded to tend to her
         own personal chores. While he was under the nurse’s care, Plaintiff

 7
Case 2:21-cv-00678-JS-AYS Document 59-3 Filed 05/27/21 Page 9 of 12 PageID #: 447

 George⸳Gesten⸳McDonald PLLC

          somehow procured, opened and drank bleach. The bleach caused
          3rd degree chemical burns inside Plaintiff’s mouth and esophagus. The
          nurse registry denied liability under independent contractor immunity
          and statutory protections provided by Florida law to nurse registries.
          Matt filed a medical malpractice lawsuit against the nurse registry and a
          premises liability claim against the nurse’s homeowner’s insurance.
          Through meticulous records reviews and favorable deposition testimony
          from both the nurse and owner of the nurse registry, Matt was able to
          defeat independent contractor immunity. He also argued that the
          homeowner’s policy exclusion for business activity did not apply because
          the nurse was acting outside the scope authority of her job as a home
          health aide. The case settled at mediation for $250,000.

       - Miami-Dade County- Plaintiff used the restroom at a well-known, national
         “big-box” store while shopping. When Plaintiff exited the bathroom stall
         he slipped on a puddle of water on the floor, causing him to suffer injuries
         for which surgery was required. Through deposing the store manager,
         Matt learned of an internal communication system for placing work
         orders, which led to a third-party plumbing company. Plumbing company
         records revealed a recurring leak in that restroom. The store failed to
         keep a maintenance log with respect to restroom inspection, cleaning and
         maintenance, which helped defeat their lack of notice argument. This
         case settled between mediation and trial for $225,000.

       - Palm Beach County –The tractor made a right-hand turn from the left lane
         and struck Plaintiff who was traveling straight in the right lane. The
         accident happened outside of the tractor-trailer’s home yard. It was a
         sideswipe style crash and the tractor-trailer pushed Plaintiff’s car into a
         telephone pole. Matt immediately sent a litigation hold letter asking the
         owner to preserve all video footage that captured the accident. Plaintiff
         suffered injuries for which surgery was required. Defendant denied the
         claim on liability grounds, stating the truck’s turn was proper under the
         circumstance for that type of vehicle. Matt obtained a copy of the video
         footage in discovery and consulted with a trucking industry expert to
         establish liability. Through deposing the defendant driver and comparing
 8
Case 2:21-cv-00678-JS-AYS Document 59-3 Filed 05/27/21 Page 10 of 12 PageID #: 448

  George⸳Gesten⸳McDonald PLLC

           his testimony to the video evidence, Matt established that the driver
           failed to follow many of the procedures that the driver learned in driving
           school for safely executing right turn while pulling a trailer. This case
           settled between mediation and trial for $475,000.
  As a result of these and other successes, the Founding Members of the firm asked
  Matt to lead and build the Personal Injury Practice Group. Matt’s powerful
  combination of compassion for his clients and aggressive pursuit of their claims
  ensures both his clients’ personal and financial well-being are equal priorities. He
  is also a member of the Firm’s EB-5, Commercial Litigation, and Class Action
  Practice Groups.


  Elizabeth L. Parker
  Elizabeth L. Parker, Of Counsel to George Gesten McDonald, began her career as
  an Assistant State Attorney in the Palm Beach County State Attorney’s Office in
  1998. While working as a prosecutor, Elizabeth handled Misdemeanor, Domestic
  Violence, Felony and Traffic Homicide cases including D.U.I. Manslaughter,
  Vehicular Homicide, and Manslaughter by Culpable Negligence. She served as the
  Deputy Chief of County Court from June of 2003 until December of 2006 and then
  as the Chief of the County Court Division and the Domestic Violence Division from
  January of 2007 until December of 2008. From January of 2009 until August of 2011,
  she held the position of Chief Assistant State Attorney.

  As a Chief Assistant State Attorney her responsibilities specifically included: hiring
  of new attorneys, daily supervision of the Misdemeanor Division and Domestic
  Violence Unit, the Satellite offices, and the Appellate Unit, working closely with law
  enforcement on investigations, reviewing and assisting on search warrants and
  arrest warrants, constant case review for filing decisions, trial strategies, legal
  theories, ethical considerations, daily, weekly and monthly attorney training,
  caseload management, calendar coverage, liaison for statewide issues, complaint
  resolution relating to staff or charging decisions, and working closely with Judges
  to ensure efficiency in the courtrooms.

  In addition to the administrative duties as Chief Assistant, Elizabeth personally
  litigated cases of great public importance, involving new or novel issues of law,

  9
Case 2:21-cv-00678-JS-AYS Document 59-3 Filed 05/27/21 Page 11 of 12 PageID #: 449

  George⸳Gesten⸳McDonald PLLC

  technical matters with expert witnesses, and high-profile cases requiring
  substantial trial and media relations experience.
  Elizabeth created the Advocacy Institute at the State Attorney’s Office and oversaw
  the training of each new lawyer and special prosecutor (private lawyers
  volunteering as prosecutors).

  During her time, she trained hundreds of prosecutors how to successfully try DUI
  cases both in Palm Beach County and around the state. Elizabeth was a member of
  the Florida Prosecuting Attorney’s Association (FPAA) Education Committee.
  During her time as an Assistant State Attorney, Ms. Parker lectured for the FPAA
  and the Florida Traffic Safety Resource Prosecutor Program for prosecutors in the
  areas of opening statement, closing argument, pre-trial motions, cross-
  examination of experts, and trial techniques. She was a member of the Technical
  Advisory Committee for the Institute of Police Technology and Management (IPTM)
  from 2007-2011.

  In September of 2011 Elizabeth opened her own firm in Palm Beach County
  Florida. Ms. Parker advocates on behalf of all crime victims or their next of kin
  including child victims of sexual abuse, victims of domestic violence, sexual assault,
  cybercrimes, financial crimes, DUI Serious Bodily Injury, DUI Manslaughter and
  Homicide. In her role as a crime victim advocate, she works closely with law
  enforcement and prosecutors to be a voice for the victim and assist them
  throughout the overwhelming criminal justice process, keeping them apprised
  every step of the way. Ms. Parker’s knowledge of the criminal investigation and
  criminal justice process from her experience as a prosecutor, ensures law
  enforcement and prosecutors have all of the evidence and information to build the
  strongest case possible. If there is a civil cause of action for the criminal act, Ms.
  Parker will aggressively pursue all legal avenues to ensure the criminal perpetrators
  are held accountable in every way possible.

  Ms. Parker taught on behalf of the Florida Coalition Against Domestic Violence to
  law enforcement officers throughout the State of Florida how to investigate
  incidents of Domestic Violence and how to properly collect and preserve evidence
  to enable prosecutions even when the victim refuses to cooperate from 2011 until
  2018.




  10
Case 2:21-cv-00678-JS-AYS Document 59-3 Filed 05/27/21 Page 12 of 12 PageID #: 450

  George⸳Gesten⸳McDonald PLLC

  Elizabeth has appeared on the Nancy Grace show and In Session (Court TV) as a
  legal analyst on high profile cases such as Jerry Sandusky, George Zimmerman, John
  Goodman, Adam Kauffman, and Tammy Smith. She was a legal analyst for USA
  TODAY during the George Zimmerman trial. She has also appeared on Dateline,
  20/20, SNAPPED, Sins and Secrets, Nothing Personal, and American Greed for her
  role as lead prosecutor in the Dalia Dippolito Murder for Hire trial.

  Ms. Parker has served as a board member for the Boys and Girls Club and the
  KIDSAFE Foundation. She currently serves on the Board of Pet Haven Rescue.


  Brittany L. Brown
  Brittany L. Brown, is an associate in George Gesten McDonald’s Class Action
  Practice Group. Brittany earned her Bachelor of Science degree in Business
  Administration (Finance) at the University of Florida. Brittany then graduated near
  the top of her class with honors from the University of Miami School of Law, where
  she was an inaugural member of the school’s Investor Rights Clinic through which
  she passionately represented investors in securities arbitration claims before
  FINRA.

  While in law school, Brittany also interned with the U.S. Securities and Exchange
  Commission’s trial unit in its downtown Miami office. A decorated member of the
  University of Miami Trial Team, Brittany won the Intra-School Trial Competition in
  2011 and was awarded a scholarship for her performance in the Litigation Skills
  Program. She also received a scholarship for her demonstrated academic
  achievement in the interrelationship between law and economics, as well as
  several Book awards for achieving the highest grade in law school courses.

  Before joining the firm, Brittany was an associate in one of the largest securities
  defense litigation law firms in the country, where she focused her practice on
  complex commercial litigation matters, including securities and regulatory matters.

  Brittany is a zealous advocate for those seeking justice and brings her attention to
  detail and expert legal research and writing skills to all of her cases at GGM, where
  she represents class action plaintiffs.




  11
